                                          Case 3:18-cv-05971-JSC Document 23 Filed 07/23/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BALJEET KAUR SANDHU, et al.,                      Case No.18-cv-05971-JSC
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RE: CROSS-MOTIONS FOR
                                                 v.                                        SUMMARY JUDGMENT
                                   9

                                  10     JEFFERSON B SESSIONS, et al.,                     Re: Dkt. Nos. 19, 21
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff brought this immigration mandamus action alleging that the U.S. Citizenship and

                                  14   Immigration Services improperly revoked her Form I-130 immigration visa petition for her

                                  15   mother. Plaintiff filed her motion for summary judgment on May 15, 2019. (Dkt. No. 19.)

                                  16   Defendants filed their opposition and cross-motion for summary judgment on June 14, 2019.

                                  17   (Dkt. No. 21.) Plaintiff, who is represented by counsel, did not file an opposition to Defendants’

                                  18   cross-motion within the time to do so nor has she otherwise communicated with the Court. The

                                  19   Court therefore VACATES the August 1, 2019 hearing date and ORDERS Plaintiff to file a

                                  20   statement by July 30, 2019 indicating whether she is still pursuing this action. The Court will take

                                  21   the matter under submission as of July 30, 2019.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 31, 2019

                                  25

                                  26
                                                                                                   JACQUELINE SCOTT CORLEY
                                  27                                                               United States Magistrate Judge
                                  28
